A reviewing court will not overturn a trial court's decision on the issue of prejudgment interest unless the decision amounts to an abuse of discretion. Cox v. Oliver Mach. Co. (1987), 41 Ohio App.3d 28,  534 N.E.2d 855. See, also, Royal Elec. Constr. Corp.v. Ohio State Univ. (1995), 73 Ohio St.3d 110, 652 N.E.2d 687. An abuse of discretion implies that the court's attitude is unreasonable, arbitrary or unconscionable. Huffman v. HairSurgeon, Inc. (1985), 19 Ohio St.3d 83, 19 OBR 123,482 N.E.2d 1248. No abuse of the sound discretion of the trial court has been shown.